Title: From John Quincy Adams to John Adams Smith, 23 October 1817
From: Adams, John Quincy
To: Smith, John Adams


				No. 7
					Dear sir
					Washington 23d of october
				
				My last letter to you was of the 8th inst. and acknowledged the receipt of all your letters that had then come to hand. Since which I have received your numbers 8. 11, 14 and 15 private and no. 8 public—with the huge volume of custom house laws—England’s Ægis (not major Cartwright’s) and the newspapers, Times and all, to the 6th of september inclusive; a bundle of Mr. Owen’s newspaper letter, and another of Mr. Bentham’s letter, to the people of the United States—I believe that is all. The Galen has likewise arrived at Boston with my trunks and the maps.I have written you an official letter, which was forwarded about a fortnight since. Mr. Rush who goes out in the Franklin, as envoy extraordinary and minister plenipotentiary at the court of his royal highness the prince regent, will be the bearer of this. You are to continue with him in the character of secretary of legation, and I hope, and have every reason to expect that you will be mutually satisfied with each other.I trust it will be in your power to give him useful information with regard to subjects relating to his domestic establishment, and I would recommend it to you to accompany him personally to visit all the foreign ambassadors and ministers. I propose to give him letters of introduction to several of them.The president after an absence of nearly five months from the seat of government, has finally returned for the winter to this city.—Nothing of material importance may be expected to occur before the meeting of congress.Very faithfully your’s
				
					
				
				
			